DETAILED ACTION
	This is in response to the amendment filed on February 16th 2021.

Applicant's arguments, pg. 16-19, filed 2/16/21 have been fully considered but they are not persuasive.  Applicant asserts the combination of references does not teach the “determining a similarity …” feature recited by the independent claims (see pg. 17).  Applicant discusses the Kulshreshtha reference (pg. 18).  Examiner generally agrees with applicant’s characterization of Kulshreshtha.  On pg. 19, applicant asserts that the Office Action took official notice of the features fault occurrence time and fault removal time.  Examiner finds that log times are capable of unquestionable demonstration as being well-known in the art, as required by the MPEP.  However, in response to applicant’s traversal of official notice, an evidentiary reference is now cited which teaches that computer logs including fault occurrence time and fault clear time are in fact very well-known in the art.  MPEP 2144.03(D) allows for a final rejection when evidence is provided in response to applicant’s traversal and the evidence is only relied upon to support the common knowledge statement.  Therefore, the 103 rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. US 2016/0359592 A1 in view of Sida et al. “On Clustering Algorithm of High .

Regarding claims 1, 8 and 15, Kulshreshtha discloses:
obtaining a link fault record and network topology information that are in a preset time period, wherein the link fault record comprises fault occurrence … and fault removal … of all faulty links in at least two preset links in the preset time period, and the network topology information comprises connection information of all network devices on all the faulty links (network monitoring system determines network topology and anomalies / link faults, - see abstract, Figs. 2, 5, paragraphs 34 and 56; includes preset time period, i.e. “hour” – see Fig. 4); and 
determining a similarity between any two links in all the faulty links based on fault occurrence … and fault removal … of the any two links in the link fault record and connection information of network devices on the any two links (build network topology allows system to determine similarity of network link function – see Figs. 7-9 and paragraphs 53-56).

Kulshreshtha does not explicitly disclose: to obtain a link similarity matrix, and performing clustering on all faulty links based on the link similarity matrix to obtain at least one link cluster.  But this is taught by Sida as creating a similarity matrix and cluster (see Section 2 “Algorithm Design”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulshreshtha with the similarity matrix 

The combination of Kulshreshtha and Sida does not explicitly disclose performing a survivability analysis on services on the at least two preset links based on each of the at least one link cluster.  However, this is taught by Sykes as performing a failure analysis / Survivability analysis for modeling services (see abstract, paragraphs 26, 108, 168 and Figs. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulshreshtha and Sida with the survivability analysis taught by Sykes for the purpose of network modeling and analysis.  Sykes teaches that survivability analysis provides network modeling and simulation (paragraph 176) which is useful for planning and taking corrective action.

Kulshreshtha does not explicitly disclose the record includes the fault occurrence time and removal time but this is taught by Rowles as a network fault system that logs faults including fault creation time and closed time (col. 2 ln. 55-61 and col. 5 ln. 62).  As demonstrated by Rowles, it is well-known in art to log events (e.g. “record”), using a timestamp.  It would have been obvious to one of ordinary skill in the art to modify Kulshreshtha to include fault occurrence and removal time information as taught by Rowles for the purpose of creating a log which can be analyzed later.  This is simply the combination of a well-known technique (i.e. log with time) in order to yield a predictable result (by recording timestamps for events, log can be analyzed to determine order of events).

Regarding claims 7 and 14, Kulshreshtha discloses:
performing an M-order combination on links in each of the at least one link cluster, to obtain a combination result of the links in each link cluster, wherein M is a positive integer (combine links to create network topology – Fig. 9).
Kulshreshtha does not explicitly disclose:
performing the survivability analysis on the services on the at least two preset links based on the combination result of the links in each link cluster, but this is taught by Sykes as discussed above, the motivation to combine is the same.

Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2, 9 and 16 recite specific features that although may be known individually (e.g. determining duration based on occurrence time and removal time – is a mathematical equation; and a similarity matrix is taught by Sida “On Clustering Algorithm”, Section 2), when considered together as a combination, distinguish over the art.  Claims 3-6, 10-13 and 17-20 are allowable based on their dependency to claims 2, 9 and 16 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Byers et al. US 2017/0244601 A1 discloses monitoring network for link faults and discovering network topology (Fig. 1, paragraphs 16, 23).
Yadav et al. US 10,142,353 B2 discloses determining network topology, detecting network anomaly/faults and using a similarity matrix (col. 3 ln. 20-29 and col. 71 ln. 50-55)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975